PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/919,470
Filing Date: 2 Jul 2020
Appellant(s): Pesaro et al.



__________________
Jaksha C. Tomic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 19-29 (all claims currently under consideration) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheurich et al (WO 2011/141110) (IDS Reference).

(2) Response to Argument
	As a preliminary matter, the Examiner would like to draw the Board’s attention to the Board Decision dated 05/06/2020 in the parent Application (14/772961).  While Appellant has since Abandoned said Application, the Examiner believes that several of aspects of the fact pattern are quite similar.  
	It is noted that the instant invention is a method, wherein first, there is only a singular method step, “preparing said emulsion with a composition.”  Second, within the preamble the concept of “reducing the size of water or oil droplets in an emulsion” does not specify to what the reduction is compared.  Third, the composition, in the independent claims, only require component (a) and at least one of (b) or (c).  This third point is particularly germane regarding the declaration (discussed below).

	As was pointed out in the Response to Arguments in the Final Rejection mailed 07/20/2021, the Examiner is taking the position that Appellant has NOT omitted essential subject matter from their claims.  This position is being taken since there is a singular active step that one of ordinary skill in the art could follow.  Second, it is noted that it would appear that if Appellant were omitting essential subject matter, then this may be a fatal flaw in the claims since the only recitation in the instant specification of 
[00113] A second method of reducing the size of water or oil droplets in an emulsion whereby a working amount of at least one acetophenone derivative of formula (1) is added. 

 [00116] A second use of acetophenone derivatives according to formula (1) for reducing the size of water or oil droplets in an emulsion. 

While these brief teachings of the concept of reducing the size of water or oil droplets in an emulsion may be considered scant, it is deemed that one of ordinary skill in the art could still follow the guidance of the claim by “preparing said emulsion with a composition.”  
	However, it is worth noting that this brief teaching casts a shadow upon the declaration.  The declaration filed 07/02/2021 asserts that 4-HAP (4-hydroxyacetophenone) results in reducing the size of water or oil droplets, wherein Appellant asserts at the top of page 12 of the Appeal Brief (first paragraph), that “applicant have shown that a similar compound 4-methoxyacetophenone (4-MAP) does not work, while 4-HAP does work.”  This assertion is particularly difficult in light of the only support in the specification for the instant method.  Specifically, the instant specification teaches the “use of acetophenone derivatives according to formula (1) for reducing the size of water or oil droplets in an emulsion” (see [0116] – emphasis added), and the “method of reducing the size of water or oil droplets in an emulsion whereby a working amount of at least one acetophenone derivative of formula (1)” (see [0113] - emphasis added).  The reason this is a problem is because 4-MAP, which 

    PNG
    media_image2.png
    324
    704
    media_image2.png
    Greyscale

When R1 and R2 are hydrogen, the structure is 4-HAP, when R1 is methyl (i.e. one of only two options for R1) and R2 is hydrogen, the structure is 4-MAP.  Therefore, the only places where Appellant has support for the instantly claimed method indicates that any of the acetophenone derivatives of formula (I) work, wherein there are only 6 potential structures within the acetophenone derivatives of formula (I), and Appellant’s declaration is asserting that one of them does not work.  
	Further, it is noted that the declaration utilizes a singular example (which is not commensurate in scope with the instant claims).  Specifically, the combination of 4-HAP (and comparatively 4-MAP) with glycerol.  It is noted that there are countless embodiments within the scope of the independent claims that do not have glycerol (or an emulsifier for that matter).  The independent claims require the presence of component (a) (4-hydroxyacetophenone) and component (b) (at least one oil body or wax) and/or component (c) (at least one emulsifier).  As such, technically, component 
	Of particular note are several of the conclusions and findings of fact set forth in the Board Decision (05/06/2020) of the Parent Application (14/772961).  In said decision, the Board asserted of Scheurich (the single reference in both instances):
Scheurich teaches preparing oil-in-water emulsions with 4-HAP, at least one oil body, at least one emulsifier, and at least one active principle (FF 2, 4, 5). The oil-in-water emulsions inherently include droplets having an average particle size (see Spec. ¶ 6). The average particle size distribution resulting from combining the composition with an emulsion is an inherent property of the composition, and an obvious composition cannot become nonobvious simply by claiming the resulting particle size distribution. See Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012). "To hold otherwise would allow any formulation - no matter how obvious - to become patentable merely by testing and claiming an inherent property" (id.).     (Board Decision, 16)

Additionally, the Board, addressing the declaration (which is the same in both cases) concluded:

the difference in particle size also appears to be one of degree rather than "in kind" for both the comparative examples without acetophenone, and those containing 4-MAP. For example, there is no evidence that particle D (v, 0.9) of 19.07, 21,.47, and 20.23, respectively, are different in kind from the 4-HAP (0.1 %, 0.3%, and 0.5%) containing compositions characterized by a D (v, 0.9) of 13.64, 14.20, and 17.50, respectively.        (Board, 14)

Further, the Board stated:
The Specification explains that emulsion compositions are characterized by a particle size distribution of droplets inherently present in the emulsion (Spec. ¶¶ 6, 12, 129).     (Board, 7)

Finally, several of the findings of fact from the Board are reiterated below:
2. Scheurich teaches a method of photostabilizing a cosmetic composition by adding an acetophenone derivative (Scheurich 23-24 (claims 1, 13)).

3. Scheurich teaches the acetophenone stabilizers may include 4- methoxyacetophenone (4-MAP), 4-hydroxyacetophenone (4-HAP), and 2- hydroxyacetophenone (2-HAP) (Scheurich ¶¶ 61, 62).

4. Scheurich teaches the acetophenone stabilizer is typically employed in amounts of 0.05 to 20% by weight depending on the intended action of the composition (Scheurich ¶ 99).

5. Scheurich teaches suitable cosmetic compositions in the form of oil-in-water (O/W) emulsions, including oily lotions (Scheurich ¶¶ 202, 215).
 
6. Scheurich teaches an example of an O/W emulsion including an acetophenone derivative, e.g., 4-methoxyacetophenone; 2.5% emulsifier, e.g., polyglyceryl-3 methylglycose distearate; 10% oil body, e.g., cyclomethicone; and an active principle, e.g., octyl salicylate (Scheurich ¶ 249 (Emulsion D)).                    (Board, 8 and 9)

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees: /BETHANY P BARHAM/ Supervisory Patent Examiner, Art Unit 1611
                                                                                                                                                                                                                                                                                                                                                                                                         
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619  


                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.